Name: Commission Regulation (EEC) No 3368/88 of 28 October 1988 amending Regulation (EEC) No 1725/79 as regards certain provisions relating to the granting of aid for skimmed-milk powder intended for use as feed
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 29 . 10 . 88 No L 296/50 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3368/88 of 28 October 1988 amending Regulation (EEC) No 1725/79 as regards certain provisions relating to the granting of aid for skimmed-milk powder intended for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (  ), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 10 (3) thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves (3), as last amended by Regulation (EEC) No 3034/88 (4), lays down the obligation to incorporate a minimum percentage of skimmed-milk powder into compound feedingstuffs qualifing for the aid granted under that Regulation ; whereas that obligation was abolished from 1 October 1988 ; whereas certain provisions of that Regulation, in particular concerning the marking of packages and the application of the inspection arrangements, should accordingly be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . In Article 4 (2), (a) points (a), (b), (c) and (d) are replaced by the following : '(a) the following statement : " Regulation (EEC) No 1725/79  compound feedingstuffs containing skimmed-milk powder" ; (b) a marking enabling the undertaking benefiting from the aid to be identified. That marking may be in code and in that case shall include the first letter of the name of the country of origin.' (b) the following subparagraph is added : 'In addition, packages must indicate in clearly legible characters the skimmed-milk powder content and the month and year of manufacture of the compound feedingstuffs :  either on the label inserted in the closing device,  or printed on the package itself.' 2. The second sentence of the first subparagraph of Article 10 (3) is replaced by the following : 'Where such inspections relate to compound feeding ­ stuffs containing at least 50 % skimmed-milk powder, the quantity of skimmed-milk powder shall be determined by testing each sample at least in duplicate in accordance with the method of analysis specified in Annex III.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1988 . . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968 , p . 13 . (2) OJ No L 110, 29 . 4. 1988, p. 27 . P) OJ No L 199, 7 . 8 . 1979, p . 1 . 0 OJ No L 271 , 1 . 10 . 1988, p . 91 .